  Case 15-36646         Doc 46     Filed 02/05/19 Entered 02/05/19 13:56:20              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-36646
         SHELBY A JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/28/2015.

         2) The plan was confirmed on 01/19/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/30/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/29/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,600.00.

         10) Amount of unsecured claims discharged without payment: $147,742.48.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-36646        Doc 46      Filed 02/05/19 Entered 02/05/19 13:56:20                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $9,361.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $9,361.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,600.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $429.87
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,029.87

Attorney fees paid and disclosed by debtor:                $400.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                 Unsecured      1,589.00            NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS            Unsecured         244.00           NA              NA            0.00       0.00
AT&T SERVICES INC              Unsecured         622.00        622.48          622.48        109.32        0.00
BANK OF AMERICA                Unsecured    126,838.00            NA              NA            0.00       0.00
BANK OF AMERICA                Secured              NA    124,110.72             0.00           0.00       0.00
BANK OF AMERICA                Secured      204,648.00    186,179.79             0.00           0.00       0.00
BARCLAYS BANK DELAWARE         Unsecured      1,604.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured         322.00        322.78          322.78          56.69       0.00
CHASE CARD MEMBER SERVICE      Unsecured         517.00           NA              NA            0.00       0.00
CHICAGO POST OFFICE EMPLOYEE C Unsecured         257.00           NA              NA            0.00       0.00
CHICAGO POST OFFICE EMPLOYEE C Unsecured      6,012.00       6,244.45            0.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         300.00        183.00          183.00          32.14       0.00
CITY OF MARKHAM                Unsecured         300.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured         301.00           NA              NA            0.00       0.00
CORPORATE AMERICA FAMILY CU Unsecured         2,000.00            NA              NA            0.00       0.00
CORPORATE AMERICA FAMILY CU Unsecured               NA       5,400.17        5,400.17        948.36        0.00
DEPENDON COLLECTION SE         Unsecured         877.00           NA              NA            0.00       0.00
ER SOLUTIONS INC               Unsecured         250.00           NA              NA            0.00       0.00
FASHION BUG/SOANB              Unsecured           0.00           NA              NA            0.00       0.00
FORD MOTOR CREDIT COMPANY LL Secured               0.00        341.25          341.25           0.00       0.00
FORD MOTOR CREDIT COMPANY LL Unsecured              NA           0.00            0.00           0.00       0.00
GREAT LAKES PATHOLOGISTS SC    Unsecured         143.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority          549.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       2,250.00       2,936.38        2,936.38      2,936.38        0.00
INTERNAL REVENUE SERVICE       Unsecured         411.00        295.71          295.71          51.93       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          335.00        372.40          372.40          65.40       0.00
MACNEAL HOSPITAL               Unsecured         771.00           NA              NA            0.00       0.00
METRO CENTER FOR HEALTH        Unsecured          35.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         250.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured            NA         513.13          513.13          90.11       0.00
PRA RECEIVABLES MGMT           Unsecured         513.00        716.38          716.38        125.81        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-36646     Doc 46     Filed 02/05/19 Entered 02/05/19 13:56:20                     Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim           Claim         Claim        Principal       Int.
Name                           Class    Scheduled        Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT        Unsecured      2,524.00         2,524.89      2,524.89        443.41         0.00
PROTECTION ONE              Unsecured         200.00             NA            NA            0.00        0.00
RENTDEBT AUTOMATED COL      Unsecured      2,600.00         2,685.29      2,685.29        471.58         0.00
THE AFFILIATED GROUP        Unsecured          63.00             NA            NA            0.00        0.00
WFNNB                       Unsecured         262.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim            Principal                Interest
                                                        Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                 $0.00                $0.00
      Mortgage Arrearage                                  $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                             $0.00                 $0.00                $0.00
      All Other Secured                                 $341.25                 $0.00                $0.00
TOTAL SECURED:                                          $341.25                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00              $0.00                  $0.00
       Domestic Support Ongoing                            $0.00              $0.00                  $0.00
       All Other Priority                              $2,936.38          $2,936.38                  $0.00
TOTAL PRIORITY:                                        $2,936.38          $2,936.38                  $0.00

GENERAL UNSECURED PAYMENTS:                        $13,636.23             $2,394.75                  $0.00


Disbursements:

       Expenses of Administration                           $4,029.87
       Disbursements to Creditors                           $5,331.13

TOTAL DISBURSEMENTS :                                                                        $9,361.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-36646         Doc 46      Filed 02/05/19 Entered 02/05/19 13:56:20                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
